DETAILED ACTION
The instant application having Application No. 16/960,973 filed on 9 July 2020 where claims 1-2, 4-5, 7-20, 22, and 24 are presented for examination by the examiner, claims 3, 6, 21, and 23 having been canceled by way of preliminary amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 9 July 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Allowable Subject Matter
Claims 2, 8-10, 12, 16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 13, 22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (U.S. 2011/0276982) (Hereinafter Nakayama) in view of Forgette, Eric P. (U.S. 8,261,268) (Hereinafter Forgette), and further in view of Molloy et al. (U.S. 2003/0115244) (Hereinafter Molloy).
As per claim 1, Nakayama discloses a method of efficient utilization of a plurality of central processing units, CPUs, within two or more virtual servers, the method being performed in a resource sharing manager, RSM, being adapted to manage sharing of said plurality of CPUs within said two or more virtual servers, by interacting with said plurality of CPUs and each of said two or more virtual servers (see for example Nakayama, this limitation is disclosed such that there is a system wherein a load balancer is used with a plurality of virtual servers; paragraph [0037]. A virtual operating system arranged in a memory that logically subdivides physical resources of a physical server to form the plurality of virtual servers; paragraph [0050]. The load balancer monitors CPU assignments, utilization, and virtual server share settings; paragraph [0016]. Sharing of CPUs is set between the virtual servers; paragraph [0059]), the method comprising:
dynamically obtaining information about ownership and sharable status of said plurality of CPUs (see for example Nakayama, this limitation is disclosed such that the load balancer obtains the CPU assignment rate the CPU utilization of each of the virtual servers; paragraphs [0070]-[0071]);
dynamically determining which CPUs are sharable to which virtual servers, based on the obtained information about ownership and sharable status (see for example Nakayama, this limitation is disclosed such that the CPU assignment rate for each server is obtained by the load balancer from a resource management table; paragraphs [0070]-[0071]);
dynamically obtaining information about that one or more of said sharable CPUs are available (see for example Nakayama, this limitation is disclosed such that it is determined if there are CPUs available; paragraph [0081]);
dynamically assigning a first CPU of said one or more sharable CPUs being available, to a first virtual server of said one or more virtual servers requiring more resources, based on which CPUs are sharable to which virtual server, providing the information about ownership and sharable status of the first CPU, to the OS of the first virtual server, enabling the OS owning the first virtual server to read a table of processes, and decide which processes to schedule on the first CPU, based on the sharable status of the first CPU (see for example Nakayama, this limitation is disclosed such that the resource management table is disposed for each of the computer resources including CPU; paragraph [0048]. The Resource management table has the information obtained from monitoring CPU resources and includes value of assignment rate of the CPU resource assigned to each virtual OS and each virtual server, utilizations of the virtual server, and presence or absence of sharing between virtual servers; paragraph [0058]. Sharing is set between virtual servers based on maximum value of the assignment rate of the CPU resource available for a virtual server depending on the utilization of a second server; paragraph [0059]).
Although Nakayama discloses a method of efficient utilization of a plurality of central processing units, CPUs, within two or more virtual servers, the method being performed in a resource sharing manager, RSM, being adapted to manage sharing of said plurality of CPUs within said two or more virtual servers, by interacting with said plurality of CPUs and each of said two or more virtual servers, Nakayama does not explicitly teach each virtual server having an operating system, OS, and interacting with said plurality of each OS of said two or more virtual servers.
However, Forgette discloses each virtual server having an operating system, OS, and interacting with said plurality of each OS of said two or more virtual servers (see for example Forgette, this limitation is disclosed such that a plurality of virtual servers each run their own operating systems. Clients interact with the virtual servers; col.1 lines {25}-{44}).
Nakayama in view of Forgette is analogous art because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Nakayama by having virtual servers each run an operating system as taught by Forgette because it would enhance the teaching of Nakayama with an effective means of executing multiple operating systems on a server simultaneously (as suggested by Forgette, see for example col.1 lines {13}-{24}).
Although Nakayama in view of Forgette discloses dynamically assigning a first CPU of said one or more sharable CPUs being available, to a first virtual server of said one or more virtual servers, based on which CPUs are sharable to which virtual server, providing the information about ownership and sharable status of the first CPU, to the OS of the first virtual server, enabling the OS owning the first virtual server to read a table of processes, and decide which processes to schedule on the first CPU, based on the sharable status of the first CPU, Nakayama in view of Forgette does not explicitly teach dynamically obtaining information about that one or more of said two or more virtual servers require more processing resources, and dynamically assigning a first CPU of one or more CPUs being available, to a first virtual server of one or more virtual servers requiring more resources.
However, Molloy discloses dynamically obtaining information about that one or more of said two or more virtual servers require more processing resources (see for example Molloy, this limitation is disclosed such that hardware resources in the form of CPUs ae identified as critical to a virtual server requiring it; paragraph [0029]); and
dynamically assigning a first CPU of one or more CPUs being available, to a first virtual server of one or more virtual servers requiring more resources (see for example Molloy, this limitation is disclosed such that the CPU resources are reallocated to the virtual server requiring it; paragraph [0029]).
Nakayama in view of Forgette is analogous art with Molloy because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Nakayama in view of Forgette by dynamically allocating CPU based on requirements as taught by Molloy because it would enhance the teaching of Nakayama in view of Forgette with an effective means of restoring steady state performance to virtual servers (as suggested by Molloy, see for example paragraph [0029]).
Regarding claim 11, it is an apparatus claim having similar limitations cited in claim 1.    Thus, claim 11 is also rejected under the same rationales as cited in the rejection of claim 1.
As per claim 13, Nakayama in view of Forgette, further in view of Molloy discloses the RSM according to claim 11, further being adapted to inform the OS running on the first virtual server, via an outside application programming interface, API, about the ownership and sharable status of the first CPU (see for example Forgette, this limitation is disclosed such that an application program interface is used to receive parameters; col.12 lines {56}-{67}).
Regarding claim 22, it is a system claim having similar limitations cited in claim 1.    Thus, claim 22 is also rejected under the same rationales as cited in the rejection of claim 1.
As per claim 24, Nakayama in view of Forgette, further in view of Molloy discloses a computer program product comprising a non-transitory computer-readable storage medium having thereon a computer program which comprises instructions which, when executed on at least one processor, cause the at least one processor to carry out the method according to claim 1 (see for example Nakayama, this limitation is disclosed such that a system with a disk 36 (i.e. non-transitory computer-readable storage medium) performs the disclosed method; paragraphs [0049]-[0050]).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (U.S. 2011/0276982) in view of Forgette (U.S. 8,261,268), further in view of Molloy (U.S. 2003/0115244) as applied to claims 1 and 11 above, respectively, and further in view of Cohen et al. (U.S. 4,807,111) (Hereinafter Cohen).
As per claim 4, Cohen in view of Forgette discloses the method according to claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein the sharable status is either "sharable" or "not sharable", where "not sharable" equals to "dedicated". 
However, Cohen discloses the limitation wherein the sharable status is either "sharable" or "not sharable", where "not sharable" equals to "dedicated" (see for example Cohen, this limitation is disclosed such that a lock flag indicates status of a resource, whether it’s available, under shared ownership or under exclusive ownership; col.7 lines {25}-{52}).
Nakayama in view of Forgette, further in view of Molloy is analogous art with Cohen because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Nakayama in view of Forgette, further in view of Molloy by using status flags as taught by Cohen because it would enhance the teaching of Nakayama in view of Forgette, further in view of Molloy with an effective means of controlling access to a CPU resource (as suggested by Cohen, see for example col.7 lines {25}-{52}).
Regarding claim 14, it is an apparatus claim having similar limitations cited in claim 4.    Thus, claim 14 is also rejected under the same rationales as cited in the rejection of claim 4.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (U.S. 2011/0276982) in view of Forgette (U.S. 8,261,268), further in view of Molloy (U.S. 2003/0115244) as applied to claims 1 and 11 above, respectively, and further in view of Bendel et al. (U.S. 2018/0189370) (Hereinafter Bendel).
As per claim 5, Nakayama in view of Forgette, further in view of Molloy discloses the method according to claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein dynamically obtaining information about that one or more of said shareable CPUs are available comprises obtaining information that one or more of said shareable CPUs have no or substantially low workload.
However, Bendel discloses the limitation wherein dynamically obtaining information about that one or more of said shareable CPUs are available comprises obtaining information that one or more of said shareable CPUs have no or substantially low workload (see for example Bendel, this limitation is disclosed such that a load balancing application program constantly monitors CPU load and availability, for CPUs hosting shared accelerators, determining availability by low workload; paragraph [0026]).
Nakayama in view of Forgette, further in view of Molloy is analogous art with Bendel because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Nakayama in view of Forgette, further in view of Molloy by determining availability from low workload as taught by Bendel because it would enhance the teaching of Nakayama in view of Forgette, further in view of Molloy with an effective means of providing better performance and system reliability (as suggested by Bendel, see for example paragraph [0025]).
Regarding claim 15, it is an apparatus claim having similar limitations cited in claim 5.    Thus, claim 15 is also rejected under the same rationales as cited in the rejection of claim 5.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (U.S. 2011/0276982) in view of Forgette (U.S. 8,261,268) as applied to claims 1 and 11 above, respectively, and further in view of Noland et al. (U.S. 7,080,378) (Hereinafter Noland).
As per claim 7, Nakayama in view of Forgette discloses the method according to claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein dynamically obtaining information about that one or more virtual servers of said two or more virtual servers require more processing resources, comprises monitoring workload of CPUs assigned to said two or more virtual servers and identifying that the workload has increased beyond a workload threshold.  
However, Noland discloses the limitation wherein dynamically obtaining information about that one or more virtual servers of said two or more virtual servers require more processing resources, comprises monitoring workload of CPUs assigned to said two or more virtual servers and identifying that the workload has increased beyond a workload threshold (see for example Noland, this limitation is disclosed such that there is a system that monitors virtual server performance including CPU usage, determining if CPU usage reaches a threshold; col.1 line {60} – col.2 line {18}).  
Nakayama in view of Forgette, further in view of Molloy is analogous art with Noland because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Nakayama in view of Forgette, further in view of Molloy by monitoring for a threshold as taught by Noland because it would enhance the teaching of Nakayama in view of Forgette, further in view of Molloy with an effective means of scaling resources according to workload among virtual servers (as suggested by Noland, see for example col.1 line {60} – col.2 line {18}).
Regarding claim 17, it is an apparatus claim having similar limitations cited in claim 7.    Thus, claim 17 is also rejected under the same rationales as cited in the rejection of claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R LABUD/            Examiner, Art Unit 2196